Citation Nr: 0120252	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than in April 1996, 
for compensation benefits pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
November 1972.  

This case arises out of a July 1997 rating action in which 
the veteran was awarded benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, paid at the 100 percent rate, and made 
effective from June 1996.  The veteran expressed his 
disagreement with the effective date of this award in October 
1997, and after a statement of the case was issued, the 
veteran perfected an appeal regarding this matter in December 
1997.  By a March 1999 rating action, the effective date for 
the benefits at issue was changed to April 1996, but as the 
veteran continued to contend that an even earlier date was 
warranted, his appeal continued.  Later in March, the veteran 
appeared at a hearing conducted by the undersigned at the VA 
regional office (RO), after which the matter was transferred 
to the Board of Veterans' Appeals (Board) in Washington, DC.  
In a July 1999 decision, the Board denied the veteran's 
claim.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (Court), and in a memorandum 
decision issued in November 2000, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
compliance with the directives that were set forth in the 
decision. 

In January 2001, the Board wrote to the veteran, with a copy 
provided to his representative, and he was given the 
opportunity to submit additional evidence and argument in 
support of his claim.  In May 2001, the Board received an 
Informal Hearing Presentation from the service organization 
representing the veteran.  Thereafter, the case was 
transferred to the undersigned for her consideration.  


REMAND

Upon review of the Court decision returning this case to the 
Board, it is observed that the Court concluded that the Board 
failed to provide an adequate statement of reasons or bases 
as to whether certain pieces of evidence dated in 1992, 
reasonably raised an informal claim for the benefits the 
veteran was eventually granted.  This is of obvious 
significance since the date of claim is generally the date 
from which an award of benefits is made effective.  See 
38 C.F.R. § 3.3400(i).  Thus, if the evidence to which the 
Court referred is interpreted as a claim for the sought after 
benefits, there would be a basis for awarding an effective 
date for these benefits approximately 4 years earlier than 
the date from which they have been presently made effective.  

It must also be observed, however, that most of the evidence 
to which the Court referred does not appear to have been 
associated with the claims file until February 2000, 
approximately seven months after the original Board decision 
in this matter.  Further, at least one document to which the 
Court refers does not currently appear in the claims file at 
all.  (The absent document is what the Court refers to as the 
July 1993 communication from the VA Office of General Counsel 
in which the veteran was informed that his claim for damage, 
injury or death reimbursement was denied.)  Moreover, it is 
not clear from whom the documents associated with the file in 
February 2000 were received.  (It appears, however, they may 
have been provided by the veteran.)  

As is obvious from the foregoing, there appears to be 
additional evidence relating to the veteran's contacts with 
VA that were not associated with the claims file when this 
matter was first considered.  In order to reach a fair 
decision concerning the veteran's appeal, all relevant 
evidence should be reviewed.  As the record currently stands, 
the Board does not have confidence that all relevant records 
are before it.  To remedy that deficiency, it will be 
necessary to contact the veteran and inquire as to the source 
of the documents he apparently submitted in February 2000.  
Likewise, to determine whether there are any other 
administrative files relating to the veteran in various 
branches of VA, it will be necessary to contact the VA 
hospital from which some of the documents he apparently 
submitted were originally sent, as well as the VA Regional 
Office District Counsel and VA Office of General Counsel to 
whom other documents were apparently sent by the veteran in 
1992, or from whom other documents were apparently received 
by him.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify the source of any documents he 
submitted to the RO in February 2000 concerning any 
claim for reimbursement of medical expenses 
submitted by him in 1991 and/or 1992.  He also 
should be requested to furnish to the RO copies of 
all documents he currently has regarding any such 
1991/1992 claim, and the responses he received to 
that claim.  

2.  The RO should also contact the VA Medical 
Center in Nashville, TN; the Nashville, TN VA 
District Counsel; and the VA Office of the General 
Counsel and request copies of any documents these 
offices may have regarding a 1991/1992 claim for 
reimbursement of unauthorized medical 
expenses/Claim for Damage Injury or Death from the 
veteran.  If the veteran identifies any location 
other than these VA offices as the source of the 
documents he apparently submitted in February 2000, 
the RO should contact that location as well, and 
attempt to obtain copies of the records documenting 
the veteran's 1991/1992 claims.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  After the preceding development has been 
accomplished, the RO should review the evidence of 
record and enter its determination regarding the 
veteran's entitlement to an earlier effective date 
for benefits awarded under 38 U.S.C.A. § 1151.  If 
an earlier effective date is awarded, the veteran 
should be asked whether that award satisfies his 
appeal.  If he replies in the negative, or if the 
decision is otherwise adverse to the veteran, he 
and his representative should be provided a 
supplemental statement of the case which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


